



Exhibit 10.29






CHEMICAL FINANCIAL CORPORATION
___________
<NAME>
<###> Units


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO
STOCK INCENTIVE PLAN OF 2017
Performance-Based Restricted Stock Units
____________


This Restricted Stock Unit Agreement (“Agreement”) is made as of [Insert Date of
Grant] (the “Grant Date”), between CHEMICAL FINANCIAL CORPORATION (the
“Corporation”), and the Grantee named above (“Grantee”).


The Chemical Financial Corporation Stock Incentive Plan of 2017 (the “Plan”) is
administered by the Compensation and Pension Committee of the Corporation’s
Board of Directors (the “Committee”). The Committee has determined that Grantee
is eligible to participate in the Plan. The Committee has awarded restricted
stock units to Grantee, subject to the terms and conditions set forth in this
Agreement and in the Plan.


Grantee acknowledges receipt of a copy of the Plan and the [_____] Summary Plan
Description and accepts this restricted stock unit award subject to all of the
terms, conditions, and pro-visions of this Agreement and the Plan.


1.    Award. Corporation hereby awards to Grantee <###> restricted stock units,
subject to the restrictions imposed under this Agreement and the Plan (the
“Restricted Stock Units” or “PRSUs”). Each Restricted Stock Unit is initially
equal to one share of common stock, $1.00 par value, of the Corporation (“Common
Stock”) and is convertible into Common Stock pursuant to the formula determined
by the Committee and attached as Exhibit A, subject to vesting as set forth
below.


2.    Transferability. Until the Restricted Stock Units vest as set forth in
Section 3 below, the Plan provides that interests in Restricted Stock Units
under this Agreement are generally not transferable by Grantee except by will or
according to the laws of descent and distribution, and further provides that all
rights with respect to the Restricted Stock Units are exercisable during
Grantee’s lifetime only by Grantee, Grantee’s guardian, or legal representative.


3.    Vesting. Except as otherwise provided in this Agreement, the calculation
of Restricted Stock Units earned pursuant to this Agreement shall occur based on
the Corporation’s achievement of performance targets determined by the Committee
and attached as Exhibit A for the Performance Period (as defined in Exhibit A).
Restricted Stock Units shall vest, to the extent earned, upon the conclusion of
the Restricted Period (as defined below). The “Restricted Period” shall begin on
the first day of the Performance Period and shall end on the date of the
issuance of the audit opinion with respect to the Corporation’s consolidated
financial statements for the year ending on the last day of the Performance
Period, but in no event later than March 5th of the year following the last day
of the Performance Period. Restricted Stock Units are unvested under the Plan
and under this Agreement until the end of the Restricted Period. Upon vesting,
Restricted Stock Units will be settled as soon as administratively feasible, but
no later than March 15 of the year following the last day of the Performance
Period.







--------------------------------------------------------------------------------





4.    Termination of Employment. Subject to Section 11 below, if the Grantee’s
employment with the Corporation or any of its Subsidiaries is terminated during
any Restricted Period by the Corporation without cause, or if Grantee terminates
employment due to Good Reason, or if the Grantee dies or becomes Disabled during
any Restricted Period, then Grantee shall be issued within thirty (30) days
following the effective date of the termination of Grantee’s employment the (i)
Target (100%) number of PRSUs set forth in Section 1 of this Agreement,
multiplied by (ii) the quotient of (x) the number of full months that have
elapsed between the first day of the Performance Period and the effective date
of the Grantee’s termination and (y) the total number of full months in the
respective Performance Period. If the Grantee’s employment is terminated due to
Retirement, and if the Grantee has given the Corporation written notice of the
Grantee’s intended date of Retirement at least one year in advance of such
intended date of Retirement, then Grantee shall be issued within thirty (30)
days following the effective date of the termination of Grantee’s employment the
(i) Target (100%) number of Restricted Stock Units set forth in Section 1 of
this Agreement, multiplied by (ii) the quotient of (x) the number of full months
that have elapsed between the first day of the Performance Period and the
effective date of the Grantee’s termination and (y) the total number of full
months in the respective Performance Period. If the Grantee does not provide
such one year advanced notice of the Grantee’s intended date of Retirement, then
all Restricted Stock Units still subject to restrictions at the date of such
Retirement shall automatically be forfeited. Any unvested Restricted Stock Units
shall be forfeited upon termination of employment by the Corporation for cause
or voluntary termination of employment by the Grantee, except as provided
herein.


5.    Employment by Corporation. The award of Restricted Stock Units under this
Agreement shall not impose upon the Corporation or any Subsidiary any obligation
to retain Grantee in its employ for any given period or upon any specific terms
of employment. The Corporation or any Subsidiary may at any time dismiss Grantee
from employment, free from any liability or claim under the Plan or this
Agreement, unless otherwise expressly provided in any written agreement with
Grantee.


6.    Shareholder Rights. During the Restricted Period, Grantee shall have all
non-cash dividend and all liquidation rights with respect to shares of Common
Stock subject to the Restricted Stock Units held by Grantee as if Grantee held
unrestricted Common Stock. Any non-cash dividends or distributions paid with
respect to shares of Common Stock subject to unvested Restricted Stock Units
shall be subject to the same restrictions and vesting schedule as the shares to
which such dividends or distributions relate. Grantee shall have no voting
rights with respect to shares of Common Stock underlying Restricted Stock Units
unless and until such shares are reflected as issued and outstanding on the
Corporation’s stock ledger.


7.    Illegality. The Corporation will not be obligated to issue any shares to
the Grantee under this agreement, if the issuance of such shares shall
constitute a violation by the Grantee or the Corporation of any provision of any
law, order or regulation of any governmental authority.


8.    Certifications. The Grantee acknowledges that he or she has been furnished
and has read the [____] Summary Plan Description relating to the Plan. The
Grantee shall not resell or distribute the shares received upon vesting of the
Restricted Stock Units in compliance with such conditions as the Corporation may
reasonably specify to ensure compliance with federal and state securities laws
and other Corporation policies, including stock ownership guidelines, if
applicable.


9.    Withholding. The Corporation or one of its Subsidiaries shall be entitled
to (a) withhold and deduct from Grantee’s future wages (or from other amounts
that may be due and owing to Grantee from Corporation or a Subsidiary), or make
other arrangements for the collection of, all legally required amounts necessary
to satisfy any and all federal, state, and local withholding and
employment-related tax requirements attributable to the Restricted Stock Unit
award under this Agreement, including, without limitation, the award or vesting
of, or payments of dividends with respect to, the Restricted Stock Units; or (b)
require Grantee promptly to remit the amount of such withholding to the
Corporation or a Subsidiary before taking any action with respect to the
Restricted Stock Units. Unless the Committee provides otherwise, withholding may
be satisfied by withholding Common Stock to be received or by delivery to the
Corporation or a Subsidiary of previously owned Common Stock of the Corporation.





--------------------------------------------------------------------------------







10.    Effective Date. This award of Restricted Stock Units shall be effective
as of the date first set forth above.


11. Change in Control.


11.1    Restricted Stock Units Assumed or Substituted by Surviving Entity. If
the Restricted Stock Units granted hereunder are assumed by the surviving entity
or otherwise equitably converted or substituted in connection with a Change in
Control, such Restricted Stock Units shall be fixed at an amount equal to the
Target (100%) number of PRSUs set forth in Section 1 above, and will be fully
vested at the end of the Performance Period and settled as soon as
administratively feasible, but no later than March 15 of the year following the
last day of the Performance Period; provided that, if sooner than the end of the
Performance Period, if on or within two years after the effective date of the
Change in Control, Grantee’s employment is involuntarily terminated other than
for cause or the Grantee terminates employment for Good Reason, the Target
(100%) number of PRSUs set forth in Section 1 of this Agreement shall
immediately vest and be settled within thirty (30) days following the effective
date of the termination of Grantee’s employment.


11.2    Restricted Stock Units Not Assumed or Substituted by Surviving Entity.
With respect to Restricted Stock Units that are not assumed by the surviving
entity or otherwise equitably converted or substituted in connection with the
Change in Control in a manner approved by the Committee or the Board, then upon
the occurrence of a Change in Control the market value of the Target (100%)
number of PRSUs set forth in Section 1 above shall be determined as of the date
of the Change in Control (the “PRSU Amount”). The PRSU Amount will be paid in
cash (without interest) to Grantee as soon as administratively feasible after
the conclusion of the Performance Period. If, on or within two years after the
effective date of the Change in Control, and sooner than the end of the
Performance Period, Grantee’s employment is involuntarily terminated other than
for cause or the Grantee terminates employment for Good Reason, then the PRSU
Amount shall be paid to the Grantee within thirty (30) days following the
effective date of the termination of Grantee’s employment.


12.    Definitions. Capitalized terms not defined herein shall be as defined in
the Plan. For purposes of this Agreement, the following term has the following
definition:


(a)    “Change in Control,” means an occurrence of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A issued under the Act. Without limiting the inclusiveness of the definition
in the preceding sentence, a Change in Control of the Corporation shall be
deemed to have occurred as of the first day that any one or more of the
following conditions is satisfied: (a) any Person is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Corporation representing 25% or more of the combined voting
power of the Corporation’s then outstanding securities; (b) the failure at any
time of the Continuing Directors to constitute at least a majority of the Board;
or (c) any of the following occur: (i) any merger or consolidation of the
Corporation, other than a merger or consolidation in which the voting securities
of the Corporation immediately prior to the merger or consolidation continue to
represent (either by remaining outstanding or being converted into securities of
the surviving entity) 40% or more of the combined voting power of the
Corporation or surviving entity immediately after the merger or consolidation
with another entity; (ii) any sale, exchange, lease, mortgage, pledge, transfer
or other disposition (in a single transaction or a series of related
transactions) of assets or earning power aggregating more than 40% of the assets
or earning power of the Corporation on a consolidated basis; (iii) any complete
liquidation or dissolution of the Corporation; (iv) any reorganization, reverse
stock split or recapitalization of the Corporation which would result in a
Change in Control as otherwise defined in this Plan; or (v) any transaction or
series of related transactions having, directly or indirectly, the same effect
as any of the foregoing.
    
13.    Amendment. This Agreement shall not be modified except in a writing
executed by the parties hereto.





--------------------------------------------------------------------------------







14.    Agreement Controls. The Plan is incorporated in this Agreement by
reference. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the provisions of the Agreement shall control.
Furthermore, in the event of any conflict between the terms of this Agreement or
the terms of the Plan and any written employment agreement with the Grantee, the
provisions of the written employment agreement shall control. For the avoidance
of doubt, and in furtherance of the foregoing sentence, to the extent that any
defined term in this Agreement, such as “Change in Control” or any undefined
term such as “cause,” is defined differently in any written employment agreement
with the Grantee, the definition of any such term as set forth in such written
employment agreement shall control.
  







--------------------------------------------------------------------------------





* * *




This grant of Restricted Stock Units has been issued by the Corporation by
authority of its Compensation and Pension Committee.


                    
CHEMICAL FINANCIAL CORPORATION
“Corporation”


                            
__________________________________            
By: David T. Provost                
Its: CEO & President                  
                                            






___________________________________            
Signature    
Name:


“Grantee”
                        









